REASONS FOR ALLOWANCE
Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Terminal Disclaimer
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent Number 10,826,585 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


 Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed on 08/24/2022, with respect to Double Patenting rejection have been fully considered and are persuasive. The rejection of claims 1-24 has been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-24, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 perform receive training based on one or more Receive Training (TRN- R) subfields in a beacon from a Personal Basic Service Set (PBSS) Control Point (PCP) or Access Point (AP) (PCP/AP) STA during a Beacon Transmission Interval (BTI), the beacon to schedule a beamforming training allocation for an asymmetric link, the beamforming training allocation to be during a Data Transfer Interval (DTI) after the BTI; 
select a space-time slot in the beamforming training allocation; 
transmit a Sector Sweep (SSW) frame to the PCP/AP STA during the space-time slot; and 
attempt to receive during the beamforming training allocation a sector acknowledgement (ACK) frame from the PCP/AP STA comprising information based on the SSW from the responder STA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464